Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 8, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 8, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01317-CV
____________
 
IN RE ARTHUR JOHNSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 25, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator seeks a
writ of mandamus to compel Charles Bacarisse to file
the clerk=s record. 
This court has jurisdiction to issue a writ against a
district clerk if necessary to enforce our jurisdiction.  See Tex.
Gov=t Code Ann. ' 22.221(a) (Vernon Supp. 2003).  However, relator
has not established that the writ is necessary in this case.  The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed.  Tex. R. App. P. 35.3(c).  Further, the appellate court may enter orders
necessary to ensure timely filing of the record.  Id. 

Because we find that issuance of a writ of mandamus is not
necessary to enforce our jurisdiction, we deny relator=s petition for writ of mandamus. 




 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed January 8, 2004.
Panel consists of
Justices Yates, Hudson, and Fowler.